Citation Nr: 9923617	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease, due to exposure to herbicides, 
including Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim of entitlement to service 
connection for hypertensive cardiovascular disease as a 
result of exposure to herbicides during service.

Initially, the Board notes that the veteran's claim was 
before the Board in March 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain additional treatment records identified by 
the veteran and to afford the veteran a VA cardiovascular 
examination, which addressed the etiology of the veteran's 
hypertensive cardiovascular disease.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO obtained the additional treatment 
records identified by the veteran and incorporated them into 
the veteran's claims file.  The RO also afforded the veteran 
a VA cardiovascular examination in April 1997.


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
service, including exposure to herbicides (Agent Orange), and 
his hypertensive cardiovascular disease has not been 
presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertensive cardiovascular disease, due to exposure to 
herbicides, including Agent Orange, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, service 
connection may be presumed where a chronic disease, including 
cardiovascular-renal disease and hypertension, manifests 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  
Service connection may also be presumed for those diseases 
associated with exposure to certain herbicide agents, which 
manifest themselves within the period prescribed (if any) at 
any time after service.  38 U.S.C.A. § 1116(a)(1)(B) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  Hypertensive cardiovascular disease is not included 
in this list of diseases.  Id.

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's personnel records (including service medical 
records), a copy of an Air Force document distributed to the 
U.S. Veterans Administration Medical Advisory Committee on 
Agent Orange at St. Louis, Missouri, on February 5, 1980 (Air 
Force document), private medical records (dated from 
September 1986 to March 1997), VA treatment records, 
including an Agent Orange examination (dated from May 1989 to 
April 1997), the veteran's testimony at his hearing before a 
Member of the Board (conducted in February 1997), and a VA 
examination (conducted in April 1997).

The veteran's personnel records indicate that the veteran 
participated in the Vietnam Air Offensive Campaigns, II and 
III, from March 1967 to October 1968.  The veteran's service 
medical records are negative for any diagnoses of and 
treatment for both hypertension and cardiovascular disorders.  
Upon separation examination (conducted in January 1970), no 
pertinent abnormalities were reported or clinically noted.

The veteran has submitted an Air Force document, which was 
distributed to the U.S. Veterans Administration Medical 
Advisory Committee on Agent Orange in February 1980.  This 
list includes bradycardia, tachycardia, and atrial 
fibrillation as cardiac disturbances, as symptoms and signs 
reported by subjects following exposure to phenoxy herbicides 
and/or TCDD.

The veteran's private medical records (dated from September 
to October 1986) reference the veteran's reported problems 
with atrial fibrillation in 1983.  Records dated in September 
1986 note that the veteran had no history of previous cardiac 
problems, such as rheumatic fever, congenital heart disease, 
or heart murmur.  The week prior to admission, the veteran 
complained of tachycardia and several presyncopal episodes 
during tachycardia.  Records dated in October 1986 indicate 
that the veteran underwent an open pericardial biopsy and 
evacuation of the pericardial sac, with xyphoidectomy.  The 
pre- and post-operative diagnoses were the same: undiagnosed 
pericardial effusion.  These records contain no reference to 
or discussion of the veteran's service and events therein, 
including exposure to herbicides.

The VA Agent Orange Examination (conducted in July 1989) 
reflects the veteran's report of having been under a 
physician's care since 1986, at which time some fluid was 
drained from the veteran's heart.  The veteran stated that 
his heart problem bothered him and that he took medication 
for it.  He also stated that his feet and legs bothered him 
and that he felt tired, but his heart problem was the main 
thing.  The examiner noted that the veteran gave no detailed 
present history and that he became angry when requested to do 
so.  Upon physical examination, it was noted that the veteran 
resisted all attempts to obtain specific present symptoms and 
review of systems, preferring to explain everything in 
general, non-specific terms or to refer to past history.  The 
diagnoses were idiopathic pericarditis by history; idiopathic 
hypertrophic subaortic stenosis; chronic leg pain, uncertain 
cause; and orthostatic dizziness.  The examiner did not 
relate any of these diagnoses to exposure to herbicides, 
including Agent Orange, or any other event in the veteran's 
service.

Additional VA treatment records reflect the diagnosis of 
atypical hypertension, in May 1990.  The veteran then 
reported numerous times to the VA for checks of his blood 
pressure.  These records contain no discussion as to the 
veteran's exposure to herbicides while in service and offer 
no opinion relating any of the veteran's disorders, including 
hypertensive cardiovascular disease, to his service and 
events therein.

Additional private medical records reflect the diagnoses of 
pericarditis (both acute and status post) and ventricular 
tachycardia, with hypertrophic cardiomyopathy.  In August 
1993, the veteran was found to have moderate concentric left 
ventricular hypertrophy and to be in complete heart block.  
Moderate pulmonary artery systolic hypertension was also 
suggested.  The veteran had a pacemaker implanted.  
Subsequent entries document follow-up visits for both 
hypertension and the veteran's pacemaker.  These records are 
silent as to the veteran's service and contain no medical 
opinion relating any of the veteran's disorders to his 
service.

At his hearing before a Member of the Board (conducted in 
February 1997), the veteran reiterated his contention that 
while he did not have any cardiovascular symptoms while in 
service, he was exposed to herbicides, including Agent 
Orange, while in Vietnam, which later caused his condition.  
(Transcript (T.) at 4).  The veteran believed that 
"something wrong" was first discovered in 1981.  Id.  When 
asked if any of his treating physicians had ever told him 
that his heart condition could have been caused by exposure 
to Agent Orange, the veteran initially answered that his 
doctors had never told him that it could not have been caused 
by such exposure.  (T. at 6).  The veteran then clarified 
that his current doctor, Dr. R., had told him a couple of 
years before that it was possible.  (T. at 7).  When asked if 
any of his treating physicians had ever definitely said that 
his heart condition was caused by Agent Orange exposure, the 
veteran responded in the negative.  Id.  The veteran 
testified that he had received an Agent Orange examination at 
the Salem VA Medical Center, in about 1987.  (T. at 8).  

The April 1997 VA examination (conducted pursuant to the 
Board's March 1997 remand) reflects the veteran's reports of 
having been in Vietnam for two months while in service.  The 
veteran stated that there had been Agent Orange all around 
him.  The examiner referenced the Board's remand and the 
request for an opinion as to whether the veteran's 
cardiovascular disorder was a residual of exposure to Agent 
Orange.  The examination also reflects the veteran's post-
service medical history, including draining of fluid from 
around the pericardium and pacemaker implantation.  The 
veteran stated that he had had no problems with his heart or 
his blood pressure while in service, but he referred to an 
Environmental Protection Agency study, which listed heart 
conditions as consistent with Agent Orange exposure.  
Physical examination revealed that the veteran's heart had an 
occasional skipped beat and that the veteran had left 
ventricular hypertrophy. The veteran's lungs were clear to 
auscultation, and his sitting blood pressure was 138/88.  His 
standing blood pressure was 138/84.  A contemporaneous 
electrocardiogram showed the veteran's pacemaker and the 
pacing beat.  A contemporaneous x-ray study of the veteran's 
chest showed some prominence of the cardiac silhouette and 
cardiovascular markings consistent with mild failure.  The 
diagnoses were status post complete heart block, with 
pacemaker controlling same; status-post two heart attacks; 
left ventricular hypertrophy on physical examination; and 
status post operative pericardial windowing procedure for 
pericardial effusion.  In reference to the Board's remand, 
the examiner commented that the veteran did have a very 
serious heart problem and that he would have to be followed 
very closely by his physicians.  The examiner noted the VA 
regulations covering conditions caused by Agent Orange and 
stated that he did not find the veteran's present cardiac 
status covered by those regulations, as a condition caused by 
Agent Orange.  The examiner also noted that under the Agent 
Orange Act of 1991, the Secretary of Veterans Affairs had 
determined that presumptive service connection was not 
warranted for circulatory disorders.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his cardiovascular disease 
because he was exposed to Agent Orange over in Vietnam.  The 
Board also acknowledges the Air Force document submitted by 
the veteran, which lists cardiac disturbances, specifically 
bradycardia, tachycardia, and atrial fibrillation, as 
components of selected human symptoms and signs following 
exposure to phenoxy herbicides and/or TCDD.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Initially, the Board notes that the veteran has not asserted 
either that he experienced cardiovascular abnormalities, 
including hypertension, while in service or that he 
experienced these abnormalities within one year after his 
separation from service.  Indeed, review of the veteran's 
service medical records and post-service medical evidence 
fails to support such claims of entitlement to service 
connection.  In this respect, the Board notes that the 
veteran's service medical records are negative for any 
pertinent diagnoses and treatment, and the post-service 
medical evidence does not contain a diagnosis of tachycardia 
with probably underlying hypertrophic cardiomyopathy until 
1983 and hypertension until May 1990, approximately 20 years 
after the veteran's separation from service.

Rather, the veteran has contended that his exposure to 
herbicides, including Agent Orange, while in Vietnam, later 
caused his cardiovascular disease.  In this respect, the 
Board notes that while there is competent medical evidence of 
a current disability (hypertension and a heart disorder) and 
lay evidence of in-service incurrence (the veteran's 
assertions), there is no competent clinical evidence of 
record relating the veteran's post-service disorder to his 
service, including exposure to herbicides, particularly Agent 
Orange.  Such clinical evidence is necessary in order to well 
ground a claim of entitlement to service connection.  See 
Caluza v. Brown, supra; see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Here, the clinical evidence of record is almost completely 
silent as to the veteran's service, and there is no opinion 
relating the veteran's claimed disorder to service and events 
therein.  Further, the VA Agent Orange examination was 
negative for a diagnosis of an Agent Orange-related disorder, 
and the April 1997 VA examination specifically indicated that 
the veteran's present cardiac status was not covered by VA 
regulations applicable to Agent Orange exposure and that 
circulatory disorders did not warrant presumptive service 
connection.  Moreover, as discussed above, the Board stresses 
that none of the veteran's cardiac diseases or disorders is 
included in the list of those diseases associated with 
exposure to certain herbicide agents, which manifest 
themselves within the period prescribed (if any) at any time 
after service.  See 38 U.S.C.A. § 1116(a)(1)(B); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

As to the Air Force document submitted by the veteran, in 
which bradycardia, tachycardia, and atrial fibrillation were 
listed in 1980 as components of selected human symptoms and 
signs following exposure to phenoxy herbicides and/or TCDD, 
the Board again stresses that such disturbances were only 
listed as reported symptoms.  The veteran's tachycardia was 
associated with underlying heart disease.  None of the 
veteran's cardiovascular diseases or disorders is included in 
the list of those diseases associated with exposure to 
certain herbicide agents.  Id.  Further, the Secretary of 
Veterans Affairs is authorized to determine which 
disabilities are to be granted presumptive service connection 
due to exposure to herbicides, including Agent Orange.  

Also, the Board notes the recent Court decision, in which it 
was stated that neither the statutory not the regulatory 
presumption of exposure to Agent Orange will satisfy the 
incurrence element of the Caluza well grounded claim test 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164 (1999).

In effect, the veteran has proffered only his assertions that 
his hypertensive cardiovascular disease, hypertrophic 
cardiomyopathy, left ventricular hypertrophy, and complete 
heart block are related to events in service, particularly 
exposure to herbicides, including Agent Orange.  Nothing in 
the record indicates that the veteran possesses the necessary 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical diagnosis and medical causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

As such, absent competent medical evidence of a current 
disability within applicable VA regulation, see 38 C.F.R. 
§ 3.309(e), and its nexus, or link, to events in service, 
including exposure to herbicides (Agent Orange), the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for cardiovascular disease.  See Caluza v. 
Brown, supra.  Absent a well grounded claim, application of 
the rule regarding benefit of reasonable doubt is not 
required.  38 U.S.C.A. § 5107(b) (West 1991).  Also, 
notwithstanding the veteran's testimony at his hearing before 
a Member of the Board, the veteran has not provided any 
indication of the existence of additional evidence which 
would make his claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Here, the RO obtained the veteran's VA Agent 
Orange examination, as well as additional VA treatment 
records and incorporated them into the claims file.  These 
records included those documenting treatment by Dr. R.  As 
discussed above, none of this evidence offered a medical 
opinion relating the veteran's hypertension and heart 
disorders to service, including exposure to herbicides (Agent 
Orange).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the April 1994 
rating decision, in the October 1994 statement of the case, 
and in the May 1999 supplemental statement of the case, as he 
was informed that there was no basis in the evidence of 
record to support his claim and provided with the provisions 
of 38 C.F.R. § 3.309(e).



ORDER

Entitlement to service connection for hypertensive 
cardiovascular disease, due to exposure to herbicides, 
including Agent Orange, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

